UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended June 30, 2010 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Commission File Number 001-34599 TBS INTERNATIONAL PLC (Exact name of registrant as specified in its charter) Ireland 98-0646151 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Arthur Cox Building Earlsfort Terrace Dublin 2, Ireland (Address of principal executive offices) 1 353(0) 1 618 0000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act: Large Accelerated Filer¨ Accelerated Filerx Non-accelerated Filer ¨ (Do not check if a small reporting company)Smaller Reporting Filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Nox As of August 3, 2010, the registrant had outstanding 16,440,162Class A ordinary shares, par value $0.01 per share, and 14,740,461 Class B ordinary shares, par value $0.01 per share. TBS INTERNATIONAL plc Form 10-Q For the Quarterly Period Ended June 30, 2010 Table of Contents Page PART I:FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheets (Unaudited) as of June 30, 2010 and December 31, 2009 3 Consolidated Statements of Income (Unaudited) for the three and six months ended June 30, 2010 and June 30, 2009 4 Consolidated Statements of Cash Flows (Unaudited) for the six months ended June 30, 2010and June 30, 2009 5 Consolidated Statement of Changes in Shareholders' Equity (Unaudited) for the six monthsended June 30, 2010 6 Notes to Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 Quantitative and Qualitative Disclosure About Market Risk 47 Item 4 Controls and Procedures 48 PART II:OTHER INFORMATION Item 1 Legal Proceedings 49 Item 1A Risk Factors 49 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3 Defaults Upon Senior Securities 49 Item 4 (Removed and Reserved) 49 Item 5 Other Information 49 Item 6 Exhibits 50 Signatures 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements TBS INTERNATIONAL PLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except shares and par value per share) (unaudited) June 30, December 31, 2010 2009 Assets Current assets Cash and cash equivalents $ 30,097 $ 51,040 Restricted cash 6,575 8,675 Charter hire receivable, net of allowance of $1,315 in 2010 and $1,000 in 2009, respectively 29,232 34,605 Fuel and other inventories 16,960 15,040 Prepaid expenses and other current assets 10,172 9,314 Vesselheld for sale 2,463 Advances to affiliates 255 1,386 Total current assets 95,754 120,060 Fixed assets, net 787,501 804,258 Goodwill 8,426 8,426 Other assets and deferred charges 27,148 20,844 Total assets $ 918,829 $ 953,588 Liabilities and Shareholders' Equity Current liabilities Debt, current portion $ 73,098 $ 351,247 Accounts payable and accrued expenses 54,608 52,054 Voyages in progress 824 1,892 Advances from affiliates 343 690 Total current liabilities 128,873 405,883 Debt, long-term portion 258,068 Other liabilities 9,710 9,977 Total liabilities 396,651 415,860 COMMITMENTS AND CONTINGENCIES (Note 12) Shareholders' equity TBS International plc shareholders' equity Ordinary shares, Class A, $.01 par value, 75,000,000 authorized, 15,808,365 shares issued and 15,676,662 shares outstanding in 2010 and 17,533,996 shares issued and 17,513,125 outstanding in 2009 158 175 Ordinary shares, Class B, $.01 par value, 30,000,000 authorized, 14,740,461 shares issued and outstanding in 2010 and 12,390,461 shares issued and outstanding 2009 147 124 Warrants 21 21 Additional paid-in capital 192,296 187,798 Accumulated other comprehensive (loss) (10,749 ) (8,275 ) Retained earnings 340,849 358,369 Less: Tresury stock (131,703 shares in 2010 and 20,871 shares in 2009, at cost) (1,170 ) (484 ) Total TBS International plc shareholders' equity 521,552 537,728 Noncontrolling interests' equity 626 Total shareholders' equity 522,178 537,728 Total liabilities and shareholders' equity $ 918,829 $ 953,588 The accompanying notes are an integral part of these consolidated financial statements Table of Contents 3 TBS INTERNATIONAL PLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts and outstanding shares) (unaudited) Three Months Ended June 30, Six Months Ended June 30, 2010 2009 2010 2009 Revenue Voyage revenue $ 70,640 $ 59,741 $ 144,998 $ 124,254 Time charter revenue 37,658 12,168 60,561 18,339 Logistics revenue 2,931 270 5,583 536 Other revenue 11 57 167 265 Total revenue 111,240 72,236 211,309 143,394 Operating expenses Voyage 37,268 27,314 72,048 56,313 Logistics 1,748 172 3,625 421 Vessel 31,668 25,520 59,439 53,499 Depreciation and amortization of vessels and other fixed assets 25,733 23,603 51,230 46,322 General and administrative 14,030 8,349 26,403 17,035 Net loss on vessel held for sale 5,154 5,154 Total operating expenses 115,601 84,958 217,899 173,590 (Loss) from operations (4,361 ) (12,722 ) (6,590 ) (30,196 ) Other (expenses) and income Interest expense (6,172 ) (4,466 ) (11,568 ) (7,977 ) Loss on extinguishment of debt (200 ) Interest and other income (expense) 42 275 24 (28 ) Total other (expenses) and income, net (6,130 ) (4,191 ) (11,744 ) (8,005 ) Net (loss) (10,491 ) (16,913 ) (18,334 ) (38,201 ) Less: Net (loss) attributable to noncontrolling interests (814 ) (814 ) Net (loss) attributable to TBS International plc $ (9,677 ) $ (16,913 ) $ (17,520 ) $ (38,201 ) Loss per share Net (loss) per ordinary share Basic and Diluted $ (0.32 ) $ (0.57 ) $ (0.59 ) $ (1.28 ) Weighted average ordinary shares outstanding Basic and Diluted 29,973,420 29,827,345 29,930,634 29,822,402 The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 4 TBS INTERNATIONAL PLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six Months Ended June 30, 2010 2009 (unaudited) (unaudited) Cash flows from operating activities Net (loss) $ (18,334 ) $ (38,201 ) Adjustments to reconcile net loss to net cash provided by operating activities Depreciation and amortization 51,230 46,322 (Gain)/Loss on change in fair value and termination of interest swap contracts 368 (143 ) Currency Translation Gain (95 ) Amortization and write-off of deferred financing costs 2,212 1,289 Increase to allowance for doubtful accounts 315 Non cash stock based compensation 4,498 751 Drydocking expenditures (6,120 ) (6,741 ) Net loss onvessel held for sale 5,154 Loss fromnon-consolidatedjoint ventures (56 ) Changes in operating assets and liabilities Decrease in charter hire receivable 5,058 17,123 Increase in fuel and other inventories (1,920 ) (2,005 ) (Increase)/decrease in prepaid expenses and other current assets (858 ) 2,499 Increase in other assets and deferred charges (3,357 ) (524 ) Increase/(decrease) in accounts payable and accrued expenses 2,190 (2,344 ) Decreasein voyages in progress (1,068 ) (2,748 ) Increase in advances to/from affiliates, net 784 5,320 Net cash provided by operating activities 40,001 20,598 Cash flows from investing activities Vessel acquisitions/capital improvements (35,970 ) (34,138 ) Payments to restricted cash (400 ) (20,000 ) Payments from restricted cash 2,500 4,825 Repayment of loan made to non-consolidatedjoint venture 237 Investment in non-consolidatedjoint venture (947 ) (87 ) Net cash used in investing activities (34,580 ) (49,400 ) Cash flows from financing activities Repayment of debt principal (35,081 ) (60,585 ) Proceeds from debt 15,000 14,175 Payment of deferred financing costs (4,023 ) (3,372 ) Payment to terminate interest swap contract (3,014 ) Capital contribution of noncontrolling interest 1,440 Acquisition of treasury stock (686 ) (78 ) Net cash used in financing activities (26,364 ) (49,860 ) Net decrease in cash and cash equivalents (20,943 ) (78,662 ) Cash and cash equivalents beginning of period 51,040 131,150 Cash and cash equivalents end of period 30,097 $ 52,488 Supplemental cash flow information: Interest paid, net of amounts capitalized $ 11,977 $ 11,565 The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 5 TBS INTERNATIONAL PLC AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (in thousands, except shares) (unaudited) Accumulated Other Com- Total TBS Additional prehensive International plc Non- Total Ordinary Shares Treasury Stocks Warrants Paid-in Retained Income Shareholders' controlling Shareholders' Shares Amount Shares Amount Shares Amount Capital Earnings (Loss) Equity Interest Equity Balance at December 31, 2009 29,924,457 $ 299 20,871 $ (484 ) 311,903 $ 21 $ 187,798 $ 358,369 $ (8,275 ) $ 537,728 $ 537,728 Net loss (17,520 ) (17,520 ) (814 ) (18,334 ) Foreign currency translation adjustments (95 ) (95 ) (95 ) Unrealized gain on cash flow hedges (2,379 ) (2,379 ) (2,379 ) Comprehensive income (19,994 ) (19,994 ) Stock based compensation 624,369 6 4,498 4,504 4,504 Increase in Warrants due to anti-dilutive provisions 37,684 Treasury stock 110,832 (686 ) (686 ) (686 ) Non-controlling Interest in Subsidiary 1,440 1,440 Balance at June 30, 2010 30,548,826 $ 305 131,703 $ (1,170 ) 349,587 $ 21 $ 192,296 $ 340,849 $ (10,749 ) $ 521,552 $ 626 $ 522,178 The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 6 Note 1 — Basis of Presentation TBS International plc ("TBSI") and its subsidiaries (collectively, the "Company", "we" or "our") are engaged in the ocean transportation of dry cargo offering shipping solutions through liner, parcel, bulk and logistics services.
